OH-7-15
                                    ELECTRONIC RECORD




COA #      06-13-00233-CR                          OFFENSE:        19.02


           Harold L. Graves, Jr. v. The State of
STYLE:     Texas                                   COUNTY:         Tarrant

                        Affirmed as to murder
                        conviction, reversed
COA DISPOSITION:        and rendered               TRIAL COURT: 297th District Court


DATE: 12/11/14                      Publish: YES   TC CASE #:      1338568R




                          IN THE COURT OF CRIMINAL APPEALS


          Harold L. Graves, Jr. v. The State of
STYLE:    Texas                                         CCA#:        om-ir
          A?PELL.ANr^                  Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

          ^€fiHfbm                                      JUDGE:

DATE: _
            Oz]oyljf*ir                                 SIGNED:                        PC:_

                                                                                       DNP:
JUDGE:         ^L        lAsfrr—.                       PUBLISH:




                                                                                       MOTION FOR

                                                      REHEARING IN CCA IS:

                                                     JUDGE:



                                                                              ELECTRONIC RECORD